FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                     UNITED STATES COURT OF APPEALS                 July 22, 2011
                                                                Elisabeth A. Shumaker
                                 TENTH CIRCUIT                      Clerk of Court



 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

 v.                                                     No. 11-4044
                                             (D.C. Nos. 2:10-CV-00993-TC and
 JUAN ANTONIO VAZQUEZ,                             2:06-CR-00196-TC-1)
                                                         (D. Utah)
          Defendant-Appellant.



            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before LUCERO, EBEL, and GORSUCH, Circuit Judges.



      In 2007, a jury convicted Juan Antonio Vazquez of possession with intent

to distribute 500 grams or more of a mixture of substances containing

methamphetamine. This court subsequently affirmed the conviction and resulting

sentence. United States v. Vazquez, 555 F.3d 923 (10th Cir. 2009). Mr. Vazquez

then filed a motion in the district court seeking relief under 28 U.S.C. § 2255.

The district court denied the petition and Mr. Vazquez now seeks a certificate of

appealability (“COA”) to contest that denial.


      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      We may grant a COA only if Mr. Vazquez makes a “substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Under this standard,

an applicant must show “that reasonable jurists could debate whether (or, for that

matter agree that) the petition should have been resolved in a different manner or

that the issues presented were adequate to deserve encouragement to proceed

further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal quotation

omitted). Because Mr. Vazquez proceeds in this court pro se, we review his

pleadings with special solicitude.

      Even so, we cannot grant a COA in this case. Reviewing the complete

record, we conclude that no reasonable jurist would debate the district court’s

disposition of Mr. Vazquez’s claims, and for substantially the same reasons given

by the district court. Accordingly, Mr. Vazquez’s application for a COA is

denied and this appeal is dismissed.



                                       ENTERED FOR THE COURT



                                       Neil M. Gorsuch
                                       Circuit Judge




                                        -2-